DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Examiner’s Notes
Regarding the 35 USC  § 112(b) § 103 rejections, the rejections made in the previous action have been withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Claims  1-17 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1, 6,  and 7  as a whole with regards to technical features recited by the claim limitations including directed to: “search for an identification boundary of the dictionary based on the dictionary and the supervised data; set a first loss for evaluating a loss of the supervised data and the unsupervised data; assign labels to samples of the unsupervised data in accordance with the identification boundary; calculate a loss of the supervised data as a supervised loss by applying a function to the supervised data when a preassigned label which is preassigned to the supervised data is different from a determined label determined based on the identification boundary; calculate a loss of the unsupervised data as an unsupervised loss by giving a predetermined value of loss only to the samples that are within a certain range from the identification boundary among the samples labeled in the unsupervised data; calculate a sum of the supervised loss and the unsupervised loss, as a second loss; when the second loss is less than the first loss, update the dictionary to shift the identification boundary; replace the first loss with the calculated second loss” (in exemplar claim 1), as recited by claims the independent claim limitations. 
	The closest prior arts, listed below, discloses:
Guo et al. (US Patent Publication No. 8,527,432): teaches updating a decision boundary using a loss function that considers both unsupervised and supervised data examples.

Collobert et al. (US Pub No. 2007/0265991): teaches training a support vector machine decision boundary based on labeled training data and unlabeled test data using nonconvex objective function which optimizes a hyperplane classifier for classifying the unlabeled test data; where multiple loss functions are taken into account to optimize the modeling labelling/detection accuracy.

Milenova et al.  (US Patent No. 7490071): teaches the iterative process for determining an identification boundary using a support vector machines processing. The insight is that the points or patterns lying closest to the boundary define the boundary. The other data points are not relevant. The relevant points are called support vectors. The goal of the SVM optimization is to identify the support vectors and assign to them weights that would produce an optimal solution.

Chang et al. (NPL: “Coordinate Descent Method for Large-scale L2-loss Linear Support Vector Machines”): teaches the use of L1 and L2 commonly used loss functions for support vector machines, in pg. 1369: Sec.1. Introduction; and using a first loss of min w f(w)+e as a predetermined minimum value that is compared with a second loss function f(w) to update the w dictionary parameter values using L2-loss function that is smaller than the predetermined value this is the calculated sum as denoted by equation (3).

In summary, the references made of record, fail to disclose the required claimed technical features as recited by the independent claim limitations as a whole, see remarks filed 1/24/2022.
Furthermore, the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 Soldevila et al. (US Patent Application Publication No. 20170011279): Using loss objective function to learning neural networks for annotating images using a word dictionary. e Bangalore et al. (US Patent Application Publication No. 2012/0150531): Teaches the support vector machine learning algorithm for classifying data using semi-supervised learning and a gradient decent algorithm. 

Tsao et al. (US Pat. Pub. 2012/0004116): teaches using steepest decent in a semisupervised approach to defining a classification hyperspace using leaning models such as support vector machines, in [0108]-[0206].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129